JIM GARRISON, Judge.
This is an appeal from a judgment of the district court dismissing plaintiff’s action in redhibition to rescind the sale of a 1976 Plymouth Volare that she purchased from the defendant, Bergeron-Chrysler, Inc. The case was referred to a commissioner and the commissioner’s findings were adopted by the trial court. The trial court rendered judgment accordingly. From that judgment, which we affirm, plaintiff appeals.
On appeal, plaintiff seeks to relitigate the facts of her case. She does not specify an error of law, but rather recites the facts and testimony from below. The plaintiff’s major complaint is that the car loses engine power when passing or accelerating on inclines. Upon our independent review of the evidence and testimony presented we cannot conclude that the trier of fact was manifestly erroneous in his factual determinations under Canter v. Koehring Co., 283 So.2d 716 (1973), and Arceneaux v. Domingue, 365 So.2d 1330 (1978). The commissioner concluded, as does this court, that the alleged major defect, a loss of engine power which made passing and acceleration on inclines difficult, was the result not of a “defect” but rather of plaintiff’s choice in purchasing a 6-cylinder motor instead of an 8-cylinder motor. The difference between the capacities of 6-cylinder motor and an 8-cylinder motor were explained to plaintiff prior to purchase and she chose a 6-cylinder motor vehicle.
For the reasons discussed, the judgment of the district court is affirmed.

AFFIRMED.